Citation Nr: 0807136	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-23 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
dental injury, for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946 and from May 1946 to March 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was the subject of a February 2008 hearing before 
the undersigned Veterans Law Judge.

At his February 2008 Board hearing, the veteran indicated 
that in addition to seeking service-connected compensation 
for dental disability, he was also seeking entitlement to 
service connection for purposes of VA treatment for his 
dental condition.  (See February 2008 Board hearing 
transcript (Tr.), pages 17-19.)  This matter has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical 
evidence of record that the veteran has chronic dental 
disability as a residual of trauma in service.

2.  Chronic hearing loss disability was initially 
demonstrated years after service and has not been shown by 
competent clinical evidence of record to be related to any 
incident of service.


CONCLUSIONS OF LAW

1.  Chronic residual disability of dental trauma was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2007); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5107 (West  2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

A January 2004 VCAA letter explained the evidence necessary 
to substantiate a claim for service connection for dental 
injury, and a March 2004 VCAA letter explained the evidence 
necessary to substantiate the claim for service connection 
for hearing loss.  These letters also informed him of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claims.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b).  Also, in 
statements on appeal, the veteran and his represented 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate the claims for service connection 
currently on appeal.  Sanders v. Nicholson, No. 2006-7001, 
2007 U.S. App. LEXIS 11413 at *21 (Fed. Cir. May 16, 2007).  
The Board also notes that the veteran was not provided notice 
with respect to assignment of a disability rating and/or 
effective date in the event of award of the benefit sought.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Nevertheless, because the Board has herein denied service 
connection for the disabilities at issue, no disability 
rating or effective date is for assignment.  Accordingly, the 
Board finds no prejudicial error in proceeding with appellate 
consideration of the claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, VCAA notice was provided prior to 
the initial adjudication of the claims on appeal in May 2004.

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA post-service 
treatment, reports of private treatment, and the reports of 
VA examinations.  An examination that includes a medical 
nexus opinion with respect to the veteran's teeth is not 
required, because the veteran stated at his February 2008 
Board hearing that he did not experience dental trauma during 
service.  Therefore, an opinion as to whether the veteran has 
a current disability due to in-service dental trauma is not 
warranted.  Further, the finding at his April 2004 VA General 
Medical examination that his mouth was normal apart from 
having upper and lower dentures indicates that he does not 
have a dental disability for which compensation may be 
warranted.  Additionally, the claims file contains the 
veteran's statements in support of his claims and his hearing 
testimony.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence, 
not already of record, that would have a reasonable 
possibility of substantiating his claims.  Since the veteran 
has indicated he experienced no dental trauma during service, 
and no dental disease other than carries and periodontic 
disease, there is no reasonable possibility that recent 
records of dental treatment would substantiate his claim of 
entitlement to service connection for residuals of dental 
injury.  Further, although the veteran testified of 
continuing treatment for bilateral hearing loss at his 
February 2008 hearing (Tr. at 14-15), there is no indication 
that those records would indicate anything relevant to the 
veteran's claim for service connection other than what is 
already well-established - that the veteran has current 
hearing loss disability for VA purposes.  The matter of 
whether his current hearing loss disability is related to 
service is addressed in a report of a VA audiological 
examination dated in April 2004.
 
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
available relevant records that have not yet been obtained.

Factual Analysis

The RO received the veteran's application for entitlement to 
service connection for dental injury in December 2003.  The 
claim on appeal is entitlement to service connection for 
residuals of dental injury, for compensation purposes.  The 
veteran also seeks service connection for dental treatment 
purposes.  (Tr. at 3.)  The matter of service connection for 
dental disability for purposes of VA treatment has not been 
adjudicated by the RO and is referred to the RO in the 
introduction of this decision for appropriate action.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a). 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
(rather than for compensation purposes) as provided for in 38 
C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 17.161.  

Dental disabilities which may be awarded compensable 
disability ratings are set forth at 38 C.F.R. § 4.150. These 
disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular articulation, loss of the ramus, loss of 
the condyloid or coronoid processes, loss of the hard palate, 
and loss of teeth due to the loss of substance of the body of 
the maxilla or mandible and where the lost masticatory 
surface cannot be restored by suitable prosthesis, when the 
bone loss is a result of trauma or disease but not the result 
of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  The record does not demonstrate that the veteran 
has any of these dental disabilities.

In August 1953, the RO granted service connection for 
treatment purposes only for teeth numbers 1 through 14, 16 
and 20.  In January 1954, the veteran received one-time 
dental treatment by VA for residuals of his dental condition 
service-connected for treatment purposes.  In March 1963, the 
veteran applied for VA dental outpatient treatment.  He wrote 
that he had had all of his teeth extracted, and noted that he 
had trench mouth and pyorrhea during service term.  Later in 
March 1963, the veteran was informed that he had been 
previously furnished his one episode of dental treatment by 
VA for his service-connected teeth.

There is no indication in the claims file that the veteran 
experienced dental trauma while on active duty.  At his Board 
hearing he stated that he did not experience dental trauma 
during service.  (See February 2008 Board hearing transcript 
(Tr.) at page 7.)

The veteran submitted his current claim for compensation for 
"dental injury" in December 2003.

At an April 2004 VA General Medical examination for 
compensation purposes, the veteran was noted to have upper 
and lower dentures.  Examination of the nose, sinuses, mouth 
and throat was otherwise normal.

The dental conditions the veteran was treated for during 
active duty (restorable carries and extraction of non-
restorable carious teeth), as reflected in the veteran's 
service medical records and in a June 1953 VA dental rating 
sheet, may be service-connected only for treatment purposes 
(one time only), not for compensation purposes.  The veteran 
has also indicated that he was treated for periodontal 
disease during service.  (Tr. at 4.)  His current condition 
is that he wears upper and lower dentures.  No abnormality or 
injury of the mouth for which compensation may be warranted, 
either during service or after service, is contended by the 
veteran or shown by evidence of record.  Accordingly, 
entitlement to service connection for dental injury, for 
compensation purposes, is not warranted.  This determination 
is made based on the law as applied to facts that are not in 
dispute in this case.  Where the law and not the evidence is 
dispositive of the issue before the Board, as in this case, 
the claim must fail due to the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include organic diseases of 
the nervous system (including sensorineural hearing loss), 
are presumed to have been incurred or aggravated in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309(a).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

The veteran claims exposure to noise in his job as a ship-
fitter, on board ships, and as a result of an incident in 
which a ship he was on was rammed by a Japanese submarine.  
The Board finds that the veteran's circumstances of service 
are consistent with significant noise exposure, and therefore 
finds it likely that the veteran experienced episodes of 
acoustic trauma during service.  See 38 U.S.C.A. § 1154(a).

There is no record of hearing loss in the veteran's service 
medical records.  In the March 1948 report of separation from 
his second period of service, his hearing was measured by 
coin click at 20/20', and by whispered voice at 15/15', in 
both the right and left ears.  Evaluation of the ears 
revealed no diseases or defects.  Because there is no 
evidence of a compensable hearing impairment during service 
or within one year of discharge from service, service 
connection based on the presumptive provisions with respect 
to chronic conditions, including organic diseases of the 
nervous system, is not warranted.  38 C.F.R. §§ 3.307, 
3.309(a). 

The record contains a private report of an audiogram of the 
veteran's hearing conducted in October 1997.  The results of 
this audiogram are interpreted in an April 2004 VA examiner's 
report, as discussed directly below.

At a VA examination in April 2004, the veteran related a 
pertinent service history of his ship having been rammed by a 
Japanese suicide submarine in January 1945, and having been a 
ship fitter with duties that included making repairs, welding 
parts, fitting, and security of the ship.  Post-service 
history related at the VA examination included working in a 
glass factory for 40 years, which he indicated was "very 
loud."  (Quotes in original VA examination report.)  He 
indicated that he used hearing protection in later years of 
this post-service employment.  The veteran indicated that he 
had no history of recreational noise exposure.  

On audiological testing at the April 2004 VA examination, 
pure tone thresholds in the right ear were 40 decibels at 500 
hertz, 40 decibels at 1000 hertz, 45 decibels at 2000 hertz, 
60 decibels at 3000 hertz, and 70 decibels at 4000 hertz.  
Pure tone thresholds in the left ear were 40 decibels at 500 
hertz, 40 decibels at 1000 hertz, 60 decibels at 2000 hertz, 
65 decibels at 3000 hertz, and 85 decibels at 4000 hertz.  
Speech recognition scores were 82 percent in the right ear 
and 84 percent in the left ear.  In light of these results, 
the Board finds that the veteran has current bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.

The April 2004 VA examiner indicated that he reviewed medical 
records from the time of service forward.  He noted that the 
veteran had normal whisper voice testing while in service, 
and commented that whisper voice tests cannot rule out a mild 
or high frequency hearing loss.  He noted the October 1997 
private audiogram in the claims file, which he described as 
showing left ear normal hearing sensitivity through 1000 
hertz, sloping to moderately severe sensorineural hearing 
loss with excellent word recognition; and right ear hearing 
sensitivity within normal limits through 2000 hertz, sloping 
to a moderately severe sensorineural hearing loss with good 
word recognition ability in the right ear.  He pointed to the 
October 1997 private audiological results of normal hearing 
through 1000 hertz in the left ear and through 2000 hertz in 
the right ear, and the veteran's history of working in an 
industrial setting for 40 years, as factors in his 
determination that it was less than likely that the veteran's 
hearing loss was service-connected.  

The April 2004 VA examiner's report is the only competent 
medical evidence as to whether the veteran's current hearing 
loss disability began during service or is etiologically 
related to some incident of service.  Her report is based on 
a review of the service medical records, private audiological 
examination results, current examination results, and history 
as conveyed by the veteran.  The report is adequate for 
purposes of adjudication of this claim, and weighs heavily 
against the claim.  Although the veteran's testimony that he 
experienced acoustic trauma is credible and consistent with 
the conditions of his service, his lay-opinion that his 
current hearing loss disability is related to service does 
not constitute competent medical evidence of a nexus between 
in-service acoustic trauma and current hearing loss 
disability.  The Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Further, the United States Court of Appeals 
for the Federal Circuit has held that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding presumption of service connection for colon 
disability to be rebutted by clear and convincing evidence in 
the form of absence of post-war medical records of treatment 
for colon-related problems for period of over 40 years).  In 
the present case, the first indicated treatment for bilateral 
hearing loss is from 1997, over 49 years after the veteran's 
discharge from service.  This is a factor against the 
veteran's claim for service connection.  Based on the 
foregoing, the Board finds that although the veteran 
experienced acoustic trauma during service, the preponderance 
of the evidence is against a finding that his current hearing 
loss disability is related to service.   Accordingly, 
entitlement to service connection for bilateral hearing loss 
disability is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for     bilateral hearing loss disability, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of a dental 
injury, for purposes of payment of disability compensation, 
is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.




________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


